Citation Nr: 1759813	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  12-15 183	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for anemia.

2. Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal presently rests with the RO in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for anemia (described variously as anemia or S-type anemia) and obstructive sleep apnea.  In a November 2017 Appellate Brief, the Veteran's representative asserts that the VA examinations conducted in connection with these claims are inadequate.  The Board agrees.  

Once VA undertakes to provide an examination when developing a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran was afforded a VA examination in June 2011.  Regarding the anemia claim, the examiner found no evidence of anemia at that time, so declined to render an opinion.  However, the Veteran's VA treatment records continue to document a history of anemia as an active problem (in fact, the examiner stated that a diagnosis of sickle cell trait or S-type anemia was evidence based on history).  Therefore, to the extent that the examination did not fully address the etiology of the Veteran's diagnosed disability, a new examination must be conducted.  

Concerning the claim for obstructive sleep apnea, although the examiner acknowledged a history of obstructive sleep apnea with fatigue and CPAP use, the examiner opined against service connection because there was no evidence of sleep issues in his service treatment records and sleep apnea is unrelated to psychiatric disorders or treatment.  No discussion of how this opinion was reached was given, and it fails to fully address the facts of the case.  In this matter, the Veteran seeks service connection for obstructive sleep apnea on a direct basis, as well as secondary to service-connected anxiety or secondary to chemical exposure in the Persian Gulf.  Because all of the issues were not fully addressed, a new examination is in order.  (The Board does acknowledge the August 2013 private examination report submitted by the Veteran, but finds it inadequate for rating purposes as well.  That report merely notes symptoms dating to 1993, but does not provide an actual etiology opinion regarding the cause of his sleep apnea).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  Any outstanding VA treatment records should be associated with the claims file.

2. Schedule the Veteran for a VA examination in connection with his service connection claim for anemia.  The complete claims file should be made available to the examiner for review.

The examiner should conduct any necessary testing, and review the Veteran's complete medical history.  Thereafter, the examiner should state whether or not the Veteran has a diagnosis of anemia (S-type or otherwise).  If the examiner finds that there is no diagnosis of anemia, he or she should discuss how these findings compare with the VA treatment records which list anemia as an ongoing problem.  

Thereafter, for each diagnosed disability, the examiner should state whether it is at least as likely as not that the Veteran's anemia had onset during active service, or is otherwise related to any incident or illness documented during active service, to include a diagnosis of sickle cell train and any chemical exposure while stationed in Southwest Asia.

A discussion of the methods used to reach any opinion would be appreciated and should include citation to evidence of record, known medical principles, and medical treatise evidence, where applicable.  The examiner is reminded that the Veteran is competent to report a history of observable symptomatology.

3. Schedule the Veteran for a new VA examination in connection with his sleep apnea claim.  The complete claims file should be made available to the examiner for review.

The examiner should conduct any testing deemed necessary and take a complete history from the Veteran, as well as reviewing his medical records, to include the August 1993 medical records documenting snoring.  Thereafter, the examiner should provide the following opinions:

a. Is it at least as likely as not that the Veteran's sleep apnea had onset during active service, or is related to any incident of active service, to include any documented weight gain (the Board observes that an increase of 20 pounds between his entrance and separation examinations is of record), or any chemical exposure during his service in Southwest Asia?

b. Is it at least as likely as not that is sleep apnea is etiologically related to his service-connected psychiatric disabilities?

A discussion of the methods used to reach any opinion would be appreciated and should include citation to evidence of record, known medical principles, and medical treatise evidence, where applicable.  The examiner is reminded that the Veteran is competent to report a history of observable symptomatology.

4. Thereafter, readjudicate the claims in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


